Citation Nr: 9908766	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-08 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for status post 
bilateral stress fractures, bilateral shin splints.  

2.  Entitlement to a compensable rating for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1995 to 
September 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO granted service connection for 
bilateral stress fractures, bilateral shin splints, and 
bilateral pes planus, and assigned noncompensable ratings for 
each disability.  

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in the recent opinion issued 
in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999) held, in part, that the RO never issued a SOC 
concerning an issue, as the document adding that issue to the 
appeal "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Slip op. at 17, emphasis in the original.  The Board 
had concluded that the appeal as to that issue was not 
properly before it, on the basis that a substantive appeal 
had not been filed.  The Court remanded the matter to the 
Board for the issuance of a SOC, which would thereby give the 
appellant another opportunity to file a timely substantive 
appeal.  

In this case, the appellant did file a timely substantive 
appeal concerning the rating to be assigned for the bilateral 
stress fractures, shin splints, and pes planus, and the SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of noncompensable evaluations for these 
disabilities.  The appellant's timely substantive appeal 
clearly indicated that he knew that the appeal was from the 
RO's initial assignment of a noncompensable ratings for these 
disabilities.  The Board observes that the Court, in 
Fenderson, did not specify a formulation of the issue that 
would be satisfactory, but only distinguished the situation 
of filing a NOD following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of compensable 
evaluations for his service-connected disabilities.  
Consequently, the Board sees no prejudice to the veteran in 
either the RO's characterization of the issue or in the 
Board's characterization of the issue as one of entitlement 
to the assignment of a compensable disability evaluation.  
See Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand this matter solely for a re-
characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether either 
of these issues warrants the assignment of an extraschedular 
rating.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected status post bilateral 
stress fractures, bilateral shin splints is manifested by 
sharp shin pain with radiation, with no relief provided from 
pain medication or exercising, but without malunion or 
nonunion of the tibia or fibula or functional loss due to 
pain equivalent to slight knee or ankle disability.  

3.  The veteran's service connected bilateral pes planus is 
manifested by complaints of bilateral foot pain, requiring 
arch supports and ankle braces preventing prolonged standing, 
walking or running, as well as objective findings of slight 
tender, nonexistent, arches, and bilateral ankle pronation, 
which is equivalent to moderate bilateral pes planus.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a compensable rating 
for status post bilateral stress fractures, bilateral shin 
splints have not been satisfied.  38 U.S.C.A. §  1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5262, 5299 (1998).

2.  The criteria for an assignment of a 10 percent rating, 
and no higher, for bilateral pes planus have been satisfied.  
38 U.S.C.A. §  1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995) (When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

	I.  Status post bilateral stress fractures, bilateral 
shin splints

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  In a September 1995 rating decision, the 
RO granted service connection for bilateral shin splints, and 
also for stress fractures, right and left, with a 
noncompensable rating effective September 7, 1995, the day 
following the veteran's service discharge.  This decision was 
based on the veteran's service medical records that show that 
the veteran began complaining of shin splints in April 1995, 
during basic training.  He was provided stretching exercises 
and ice therapy, and continued training.  He continued to 
report bilateral shin pain.  A July 1995 Medical Evaluation 
Board Section narrative summary notes that an April 1995 
podiatry examination revealed tenderness to palpation of the 
bilateral distal medial tibial areas.  According to the 
summary, by July 1995 the veteran's shin pain had increased 
in intensity.  Examination revealed bilateral pain to 
palpation on the medial distal half of the legs.  Orthopedic 
examination revealed tender bilateral distal fibulas, and 
included a bone scan that revealed Grade I stress fractures 
in the distal left tibia and proximal right tibia.  The 
veteran was recommended for entry level separation.  His 
Certificate of Release or Discharge from Active Duty (DD Form 
214) indicates that he was granted an entry level separation 
by reason of a disability.      

The veteran notified VA of his disagreement with this rating 
decision.  VA outpatient treatment records from October 1995 
to April 1996 continued to reveal bilateral leg pain, to 
include knee pain.  An August 1996 VA examination report 
notes a history of pain in the ankles, shins and knees.  The 
examiner found the veteran had some tenderness along the mid-
tibia, bilaterally, with patellae painful to manipulation and 
compression.  The examiner's specific evaluation was that the 
veteran had no joint swelling or deformity, but some crepitus 
of the knee.  X-ray evidence and bone scan evidence was 
normal.  Range of motion was normal.  The examiner's 
diagnosis was a bilateral stress fracture of the tibia, 
healed, with no bone scan evidence of abnormality, and 
patello-femoral syndrome.   In November 1996, the RO decided 
that a clear and unmistakable error was made in the September 
1995 rating decision in evaluating the veteran's bilateral 
leg condition as two separate disabilities:  bilateral stress 
fractures and bilateral shin splints.  The RO decided that 
the claims for bilateral shin splints and status post 
bilateral stress fractures were essentially the same 
disability, and thus should be evaluated together.  The RO 
also continued the noncompensable rating, now describing the 
disability as status post right and left stress fractures, 
bilateral shin splints.   

The veteran appeals the noncompensable rating for status post 
right and left stress fractures, bilateral shin splints, 
contending that a higher rating is warranted for this 
condition.  He contends that he has radiating sharp pain in 
his shins, that also causes knee pain, with no relief from 
pain medication or exercises.  After reviewing the record, 
the Board finds that the evidence is against the assignment 
of a compensable rating for this disability.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998).
  
The current noncompensable evaluation has been assigned under 
Diagnostic Codes (DC) 5299-5262.  The 5299 rate code applies 
to unlisted disabilities of the musculoskeletal system that 
are rated by analogy to a similar, listed rate code.  See 
38 C.F.R. § 4.27 (1998).  DC 5262 rates impairment of the 
tibia and fibula.  A 40 percent rating is warranted for 
nonunion of the tibia and fibula, with loose motion, 
requiring brace.  A 30 percent rating is warranted for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A 20 percent rating applies to malunion with 
moderate knee or ankle disability.  A 10 percent rating 
applies to malunion with slight knee or ankle disability.

The Board finds that the evidence does not support a 
compensable rating for his status post stress fracture and 
shin splint condition.  In order for the veteran to receive a 
compensable rating for his condition under DC 5262, the 
evidence must show that a nonunion or malunion exists between 
his tibia and fibula.  The August 1996 VA examination 
included clinical tests of his lower legs that included X-ray 
and bone scan procedures.  As previously noted, the X-rays 
were normal.  The bone scan revealed that the previous 
bilateral tibia stress fractures from active service were 
healed, with no evidence of a malunion.  

The Board acknowledges that the veteran complains of shin and 
knee pain, although the veteran testified at his RO hearing 
that his shin pain has not worsened since discharge.  
Functional loss due to the tenderness along the mid-tibia, 
however, that would support a compensable rating has not been 
demonstrated.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(disability evaluation should include consideration of 
functional loss due to pain).  The Board also acknowledges 
that the veteran has been diagnosed with patello-femoral 
syndrome; however, service connection has not been granted 
for this disability.  The Board finds that the veteran's 
status post bilateral stress fractures, bilateral shin 
splints is appropriately rated as a noncompensable 
disability.      

	II.  Bilateral pes planus

In accordance with 38 C.F.R. §§ 4.1, 4.2, the medical and 
rating history of the veteran's pes planus disability 
includes the September 1995 RO rating decision that granted 
service connection for pes planus, with a noncompensable 
rating, effective September 7, 1995, the date following 
service discharge.  The service medical records show that in 
April 1995 the veteran complained of bilateral foot pain in 
conjunction with his shin pain.  He was diagnosed with 
symptomatic pes planus.  The July 1995 Medical Evaluation 
Board diagnosed his foot condition as bilateral symptomatic 
pes planus, interfering with training.  

The veteran notified VA of his disagreement with the 
noncompensable pes planus rating.  He testified at his March 
1996 RO hearing that he wears arch supports and ankle braces, 
and that when his feet start to hurt, they cause his ankles 
to hurt as well.  He stated that he has to wear the arch 
supports at all times, or else his pain increases and also 
affects his knees.  He testified that, in his opinion, his 
pes planus condition has worsened since service discharge, 
and is only relieved by sitting down.  VA outpatient 
treatment records from October 1995 to April 1996 reflect 
further complaints of bilateral foot pain with a pes planus 
diagnosis.  The August 1996 VA examination report notes the 
veteran's subjective complaints of pain on bottoms of both 
feet from base of toes to heels, which is worse if he stands, 
walks, or runs, and is not relieved by anything.  The 
examiner found that he was not wearing inserts, walked 
without a limp and had a normal gait.  The veteran walked on 
his toes and also on his heels, and could do a full squat 
with recovery.  The examiner also found his arches to by 
slightly tender, with a nonexistent arch deformity and ankle 
pronation.           

The veteran appeals the noncompensable rating bilateral pes 
planus, contending that a higher rating is warranted for this 
condition.  He contends that his pes planus condition has 
worsened since active service, with increased pain and need 
for arch supports and ankle braces.  After reviewing the 
record, the Board finds that the evidence supports his claim 
for an increased rating for his pes planus condition.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

DC 5276 applies to acquired flatfoot, with a 50 percent 
rating warranted for bilateral pronounced flat foot; marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A 30 percent rating applies when the 
above condition is unilateral.  For severe flat foot 
condition, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, a 30 percent rating is warranted for a bilateral 
condition, and a 20 percent rating is warranted when this 
condition is unilateral.  A 10 percent rating is warranted 
for moderate flat foot, with weight bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  A noncompensable rating is warranted for mild 
flat foot, with symptoms relieved by built-up shoe or arch 
support.  

The Board finds that the veteran's pes planus condition 
satisfies the next higher, 10 percent rating.  In his RO 
hearing, the veteran complains of foot pain that has worsened 
since service discharge, and states that his arch supports 
and ankle braces help, but do not relieve him of pain.  The 
August 1996 VA examination reveals nonexistent tender arches 
and an ankle deformity.  The Board finds that this pronation 
is analogous to a displaced weight-bearing line of the feet.  
The Board also finds that the VA examiner's finding of 
slightly tender arches, as well as the veteran's account of 
bilateral foot pain that is only relieved by no weight 
bearing, is consistent with a moderate degree of pes planus.  
The Board does not find that the veteran's pes planus 
condition is severe, under the 30 percent bilateral criteria, 
as the August 1996 VA examination did not disclose evidence 
rising to the level of a marked pronation deformity, 
accentuated pain on use or manipulation, or indications of 
swelling or callosities.  Likewise, the 50 percent criteria 
for bilateral pes planus is not shown from the evidence.  The 
veteran's pes planus is not pronounced, with marked 
deformity, extreme tenderness, marked inward displacement and 
severe spasm of the tendo achillis on manipulation.  The 
Board finds that the 10 percent rating now granted most 
appropriately describes his pes planus condition.  

	III.  Extraschedular ratings.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1998).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings exists in the 
Schedule for greater disability of the  tibia, from zero to 
40 percent, and for a greater pes planus disability, from 
zero to 50 percent, but the record does not establish a basis 
to support higher ratings under the Schedule.  The Board also 
finds no evidence in this case of an exceptional disability 
picture.  The record does not show that the veteran has 
required frequent hospitalization for his status post stress 
fracture, shin splint condition, nor for his pes planus 
condition.  The record also does not show that the veteran's 
stress fracture, shin splint condition or pes planus 
condition have markedly interfered with his ability to obtain 
or retain gainful employment.  The Board acknowledges that 
the veteran describes during his RO hearing that his shins 
and feet are painful during his work in shipping and 
receiving.  He also stated that he had to stay out of work 
for one day out of 2 months for leg and foot pain.  The Board 
does not find that these conditions have so undermined his 
ability to work at his job as to require extraschedular 
consideration.  For the reasons noted above, the Board 
concludes that the impairment resulting from this disability 
is adequately compensated by the rating now assigned, and 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1998) is not warranted.



ORDER

A compensable rating for status post bilateral stress 
fractures, bilateral shin splints, is denied.  A 10 percent 
rating, and no higher, is granted for bilateral pes planus, 
subject to controlling regulations governing the payment of 
monetary benefits.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

- 11 -


- 1 -


